DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-10), Species A (Figs.1-8) and Species C (Figs.10a-b) in the reply filed on 14 July, 2022 is acknowledged. Claims 9 and 11-12 are withdrawn as reading on nonelected inventions and species. Claims 1-8 and 10 are examined. 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. Accordingly, the benefit of foreign priority under 35 U.S.C. 119(a)-(d) is obtained.
Claim Interpretation
In regards to claims 1-4, the claims read “different” [claim 1 line 19, claim 2 line 2, claim 3 line 3, claim 4 line 3]. As set forth here, the difference could be with unclaimed items, for example display in different displays which are not discussed. 
In regards to claims 1-4, the claim reads “in accordance with the setting state of the image display” [claim 1 lines 20-21, claim 2 lines 3-4, claim 3 lines 3-4, claim 4 lines 3-4]. This phrase as used in the claims does not require anything in particular occur in response to a particular setting state- ie. this could be satisfied even if the output from the circuitry to the display did not change when different setting states are detected, or by any other pattern whatsoever. 
In regards to claim 2, the claim reads “a different number of regions” [lines 2-3]. It is clear that regions may be designated completely arbitrarily here. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claim 1, the claim reads “the setting state” [line 20]. It is not clear if this is the same as “a first setting state” [line 5], “a second setting state” [lines 6-7], or “a setting state” [line 10]. Therefore, the claim is unclear. For the purposes of prosecution, the latter is held to be the case. 
In regards to claims 2-6, the claims read “information”. It is not clear if this is the same as previously recited instances of “information”, particularly “output information to be displayed” [claim 1 line 18]. Therefore, the claims are unclear. For the purposes of prosecution, these are assumed to be the same item. 
In regards to claim 7, the claim reads “an endoscope” [lines 2, 4]. It is not clear if these are the same as the “medical device that outputs a taken image” of claim 1. Therefore, the claim is unclear. For the purposes of prosecution, these are assumed to be the same item. 
In regards to claim 7, the claim reads “a subject image” [line 3] and “a taken image” [line 6]. It is not clear if these are the same as the identical items in claim 1. Therefore, the claim is unclear. For the purposes of prosecution, these are assumed to be the same item. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by REFX (USPN 6,320,331). 
In regards to Claim 1, Okuley discloses an image processing device [20, Fig.1, para.13] for use with a medical device that outputs a taken image including a subject image [para.14, the image data could be such information from a medical device] and for use with an image display [40, 50, Figs.1-2, para.13, 18] that has a first side shorter than a second side intersecting with the first side, and the image display having a first setting state in which the first side is along a vertical direction and a second setting state in which the second side is along the vertical direction [Figs.1-2, para.18], the image processing device comprising circuitry [20, Fig.1, para.18] configured to: 
recognize whether a setting state of the image display is the first setting state or the second setting state [para.18]; 
process the taken image to generate a video signal such that the subject image in an observation image based on the video signal to be displayed on the image display has an orientation corresponding to the setting state of the image display [para.18; see the claim interpretation section hereinabove]; and 
output information to be displayed along with the subject image at different positions [see the claim interpretation section hereinabove] in the image display in accordance with the setting state of the image display [see the claim interpretation section hereinabove: para.2, 14, 24, 28; text could also be output for display, OS info could be output for display].
In regards to Claim 2, Okuley discloses the image processing device according to claim 1, wherein information is displayed in a different number of regions in accordance with the setting state of the image display [see the claim interpretation section hereinabove.].
In regards to Claim 3, Okuley discloses the image processing device according to claim 2, wherein information is displayed in regions having different sizes in accordance with the setting state of the image display, wherein a total area of regions that display information is the same for both setting states of the image display [the ‘regions’ as set forth here are arbitrary and do not have to have any particular information in each region, only the ‘information’ as a whole. See the corresponding claim interpretation section.].
In regards to Claim 4, Okuley discloses the image processing device according to claim 1, wherein information is displayed in regions having different sizes in accordance with the setting state of the image display [See the claim interpretation section hereinabove.].
In regards to claim 5, Okuley discloses the image processing device according to claim 1, wherein, when in the first setting state, the subject image is displayed in a central region along a horizontal direction of the image display and information is displayed in at least one of a first region on a first side of the subject image and a second region on a second side, opposite the first side, of the subject image [para.18, 24; images and other information could be output in this fashion. Note that applicant has not required this arrangement occur automatically and specifically as a result of the first setting state being detected].
In regards to Claim 6, Okuley discloses the image processing device according to claim 1, wherein, when in the second setting state, the subject image is displayed in an upper region or a lower region along a vertical direction of the image display and information is displayed in the lower region or the upper region not occupied by the subject image [para.18, 24; images and other information could be output in this fashion. Note that applicant has not required this arrangement occur automatically and specifically as a result of the first setting state being detected. In regards to claims 5 and 6 in particular, it is clear what the applicant is attempting to claim, however, these features are not being claimed. The examiner suggests deletion of the claimset as a whole (claims 1-13), and creation of a new claimset capturing the same invention by someone fluent in both English and Japanese, ie. attempting to amend the current claimset will probably cause more problems- they need to go.].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Saito et al. (US PGPUB 2003/0025789) in view of Okuley (US PGPUB 2004/0263424).
In regards to claim 7, Saito discloses endoscope device comprising: 
an endoscope [503, Fig.29, para.254] configured to be inserted into a subject to capture a subject image; 
an imaging device [504, Fig.29, para.254] for an endoscope that is detachably connected to an eyepiece part [para.254] of the endoscope to take the subject image and generate a taken image [“video signal”, para.254]; 
an image processing device [parts of 4, para.254] that processes a taken image including a subject image captured by an endoscope to generate a video signal, and outputs the video signal to an image display part that displays an observation image based on the video signal;
a display device [508, Fig.29, para.254] including an image display part that displays an observation image based on a video signal output from the image processing device for an endoscope. 
Saito further discloses wherein the image processing device is a camera control unit [“ccu”, para.254], and wherein the display part is configured such that a first side of a display screen that displays the observation image is shorter than a second side intersecting with the first side [in 508, Fig.29].
However, in this embodiment Saito does not positively disclose wherein the endoscope device comprises a controller configured to control an operation of the imaging device, or the image processing device according to claim 1. 
In a separate embodiment, Saito discloses a controller [4, Figs.1, para.145-149; this is equivalent to applicant’s “control device” 9, Fig.2, or applicant’s “control device” 9a, Fig.9] configured to control an operation of the imaging device, wherein the image processing device is also labeled a camera control unit [“ccu”, para.145-149].
Therefore it would have been obvious to one having ordinary skill in the art to modify the image processing device disclosed by Saito to be a controller in accordance with the teachings of Saito. This would be as it is well known in the art to have a camera controller with such capabilities, as well as the predictable result of controlling the camera. 
Saito teaches the claimed endoscope device, except for the image processing device according to claim 1. 
Okuley teaches the image processing device according to claim 1 [see the rejection of claim 1 hereinabove]. 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the image processing device taught by Saito to comprise the features of the image processing device of Okuley. This would be done as it is well known in the art for an image processing device that changes the image signal based on a detected landscape or portrait orientation of a rectangular screen (as shown by Okuley) and for the purpose of providing greater versatility to the output screen. 
In regards to claim 9, Saito in view of Okuley teaches endoscope device according to claim 7, wherein the image processing device is part of the controller [See the rejection of claim 7 hereinabove; as Saito teaches that the image processing device is part of the controller].
Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Saito et al. (US PGPUB 2003/0025789) in view of Okuley (US PGPUB 2004/0263424) and Kang et al. (US PGPUB 2003/0078477).
In regards to claim 10, Saito in view of Okuley teaches the endoscope device according to claim 7, however does not positively disclose wherein the display screen has a screen size of 40 inches or more. 
Kang teaches an analogous endoscopic device utilizing a display screen having a size of 17 inches. 
Therefore it would have been obvious to one having ordinary skill in the art to modify the display screen taught by Saito in view of Okuley to have a screen size of 17 inches in accordance with the teachings of Kang. This would be done as it is well known in the art to use screens of this size with endoscopes. 
Saito in view of Okuley and Kang teaches the claimed invention except for the screen size being 40 inches or more.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Saito in view of Okuley and Kang to have a screen with such a size, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05. 
This would further be done as it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the system as taught by Saito in view of Okuley and Kang with the 40 inches or more screen size, because Applicant has not disclosed that the screen size provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with 17 inch screen as taught by Saito in view of Okuley and Kang, because it provides display of endoscopic images, and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Saito in view of Okuley and Kang.
Therefore, it would have been an obvious matter of design choice to modify Saito in view of Okuley and Kang to obtain the invention as specified in the claim(s).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795